Citation Nr: 1606371	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to residuals of prostate cancer.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to asbestos exposure and herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disability, claimed as acne, to include as due to herbicide exposure.

7.  Entitlement to service connection for erectile dysfunction, as secondary to residuals of prostate cancer.

8.  Entitlement to service connection for a bowel disability, as secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. C. and B. A.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran filed a notice of disagreement (NOD) in April 2013.  A statement of the case (SOC) was provided in April 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2014.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via video teleconference on September 2015.  A copy of the transcript has been associated with the claims file.

The Board notes in regard to the Veteran's claim for depression, that he is merely claiming the symptoms of a disability rather than a diagnosed condition.  As such, the Veteran's claim should be construed as to encompass any possible diagnosis for that symptom.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Accordingly, the title on the caption page has been amended accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a skin disability, erectile dysfunction, a bowel disability, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving as a carpenter in Thailand. 
 
2. The Veteran has residuals of prostate cancer.

3.  The probative medical evidence of record does not show that the Veteran has a diagnosed acquired psychiatric disability, to include depression.

4.  The probative medical evidence of record does not show that the Veteran's bilateral hearing loss was caused by or the result of military service, to include noise exposure.

5.  The probative medical evidence of record does not show that the Veteran's tinnitus was caused by or the result of military service, to include noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include depression, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in April 2012 and September 2012 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  The opinions provided were supported by rationales.  Lastly, no harmful error under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is shown.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).
	
Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system and psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As the Veteran's bilateral hearing loss and tinnitus are considered a chronic condition under the statute, service connection may be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau  v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Prostate Cancer

The Veteran contends that his current residuals of prostate cancer are related to his military service.  In this regard, the Veteran has provided statements and testified at his 2015 Board hearing that he believes he may have come into contact with chemical herbicides during his service in Thailand.  The Veteran relates, and service personnel records established, that he had the military occupational specialty (MOS) of carpenter and was assigned to Camp Samae San, Thailand.  His duties included construction of the camp as well as fortifications along the perimeter.  The Veteran has testified that, while on the perimeter, he witnessed tractors pulling tanks with an unknown liquid that was sprayed on surrounding vegetation.  Over time, the vegetation began to die.  The Veteran also indicated that he suffered burning sensations on his skin and was given topical cream.  The Veteran has stated that others in his unit suffered the same symptoms.

A review of the Veteran's service treatment records show that he was treated in April 1969 for complaints of a rash on his genitals and urethral discharge.  He was assessed with prostatitis.  In May 1969, the Veteran was treated for complaints of a burning sensation in his genitals as well as urethral discharge.  He was diagnosed with urethritis.  There is no indication of treatment or diagnosis of prostate cancer or its residuals during the Veteran's military service.

Outpatient treatment records reveal that the Veteran was diagnosed and treated for prostate cancer in September 2011, when he was seen for an elevated prostate specific antigen (PSA).  Records reflect that the Veteran's condition is currently in remission. 

In a May 2012 statement from the Veteran's private physician, it was stated that it was as least as likely as not that the Veteran's prostate cancer was caused by exposure to Agent Orange in Thailand.  No rationale was provided.

Depression

The Veteran contends that he suffers from an acquired psychiatric disorder, manifested by depression, that is related to his residuals of prostate cancer.  The Veteran testified at the 2015 Board hearing that he has never been formally diagnosed with any psychiatric disability.

A review of the Veteran's service treatment records was negative for any indication of treatment or diagnosis of any acquired psychiatric disability or symptoms thereof.

A review of the Veteran's outpatient treatment records was negative for any indication of treatment or diagnosis of any acquired psychiatric disability or symptoms thereof.

Although a September 2015 private treatment record states that the Veteran's depression is at least as likely as not related to the Veteran's Agent Orange exposure, this appears to be more of a transcription of the Veteran's own history and self-diagnosis.  There is no indication that any formal diagnosis of any acquired psychiatric disability was made in this instance or any rationale provided for the etiology opinion.

The Veteran was provided with a VA mental examination on October 2012.  Upon review of the claims file, subjective interview, and objective testing, to include consideration of the Veteran's claimed symptom of depression due to his having had prostate cancer, the VA examiner found that the Veteran had no diagnosed acquired psychiatric disorder.



Bilateral Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of acoustic trauma during military service.

As the Veteran's MOS was a carpenter with primary duties in construction, exposure to noise has been substantiated.

A review of the Veteran's service treatment records reveals normal audiometric findings on both the entrance and exit examinations.  There was no indication of any significant hearing threshold shift.  No complaints or diagnoses of any hearing problems were noted during service.

Outpatient treatment records reflect that the Veteran is currently treated for hearing loss and tinnitus and has been prescribed hearing aids.

The Veteran was provided with a VA audiological examination in October 2012.  Upon review of the claims file, subjective interview, and objective testing, including an audiogram by a licensed audiologist with the application of the Maryland CNC word list, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to acoustic trauma in military service.  In support, it was provided that, had such hearing loss and tinnitus been attributed to acoustic trauma, a significant threshold shift at the time of the trauma would have been shown, such as in the service treatment records.  However, in the absence of such a shift, there is no objective evidence that noise in military service was responsible for such hearing loss and tinnitus.  The examiner maintained that the Veteran's tinnitus was likely a result of current presbycusis.  

A September 2015 treatment note from the Veteran's private physician opined that the Veteran's bilateral hearing loss is as least as likely as not due to acoustic trauma in the military.  No rationale was provided.


Analysis

Prostate Cancer

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as prostate cancer, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2015).  In this case, the diagnosis of prostate cancer and its residuals is not in dispute.  Numerous outpatient treatment records show diagnoses of prostate cancer and its treatment.  Thus, if exposure to herbicides is established service connection would be warranted.

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This process is detailed in VA's Adjudication Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.q.  In relevant part, the manual indicates exposure is conceded for veterans who served in the U.S. Air Force in Thailand during the
Vietnam Era at one of the following Royal Thai Air Force Bases (RTAFBs): U-Tapao,-Ubon Nakhon Phanom, Udom, Takhli, Korat, or Don Muang or as an Air Force security policeman,-security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. Herbicide exposure can also be conceded on a direct or facts-found basis for
Army veterans who served on RTAFBs in Thailand if the veteran-provides a statement that he or she was involved with perimeter security duty and there is additional credible evidence.  While the Board is not bound by this VA manual, the manual is instructive.  See 38 C.F.R. § 19.5 (2015). 

The Veteran relates, and service personnel records established, that he had the military occupational specialty (MOS) of carpenter and was assigned to Camp Samae San, Thailand.  His duties included construction of the camp as well as fortifications along the perimeter.  The Veteran has testified that, while on the perimeter, he witnessed tractors pulling tanks with an unknown liquid that was sprayed on surrounding vegetation.  Over time, the vegetation began to die.  The Veteran also indicated that he suffered burning sensations on his skin and was given topical creams.  The Veteran has stated that others in his unit suffered the same symptoms.

The Veteran has also provided evidence, via a map of RTAFBs, that shows the close proximity of Camp Samae San to RTAFB U-Tapao, which is a recognized base where Agent Orange was used to clear vegetation along the perimeter.  Thus, it is conceivable, that such herbicide operations could have actually taken place at a nearby military camp as well, as this was consistence with the standard operating procedure of military organizations at that time. 

The Board finds no reason to doubt the credibility of the Veteran's testimony that his duties in Thailand brought him near the base perimeter on numerous occasions.  Importantly, the duties listed in his service performance reports generally match up to the specific tasks the Veteran testified to performing.  Additionally, his statements regarding observing spraying of what appeared to be a chemical agent on vegetation surrounding his base and that the vegetation actually died, in conjunction with the fact that his base was in a short proximity of a base that is actually listed as having used Agent Orange during the time period that the Veteran was stationed in Thailand, are found to be consistent with the overall facts and circumstances of such service and are deemed credible.  Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, the Veteran was exposed to herbicides during service on a facts found basis.

In regard to the additional requirement of 38 C.F.R. § 3.307(6)(ii), that the disease must have become manifest to a degree of 10 percent or more at any time after service, the Board finds that such is met as, under § 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, a 100 percent evaluation is warranted for a diagnosis of prostate cancer.

As the Veteran was exposed to herbicides during service and now has the residuals of prostate cancer, service connection for the residuals of prostate cancer is warranted.  See 38 C.F.R. § 3.309(e).

Depression

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not persuasively show that there is a current disability, as the more probative medical evidence of record reveals no diagnosed acquired psychiatric disability.  Rather, the Veteran's post-service treatment records are absent for any discussion of psychiatric disabilities or complaints.  The only record that purports to show that the Veteran even has an acquired psychiatric disability manifested by depression is a September 2015 form that appears to have been filled in at the Veteran's request without any actual application of diagnostic analysis or testing.  No rationale was provided.  Therefore, this treatment record is afforded low probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Additionally, the only probative medical evidence of record, in which the Veteran was actually given objective testing and diagnostic analysis, found that the Veteran did not have any diagnosed acquired psychiatric disorders, even taking his claimed symptom of depression into account.

The only other evidence in the claims file supporting the existence of an acquired psychiatric disability manifested by depression is the Veteran's own statements.  The issue of whether a lay person is competent to diagnose depression and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists.  Here, the most probative medical opinion evidence shows that the Veteran does not have a chronic acquired psychiatric disability.  

In short, in the absence of probative medical evidence demonstrating a current acquired psychiatric disability manifested by depression, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability manifested by depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Bilateral Hearing Loss and Tinnitus

Because the Veteran's bilateral hearing loss and tinnitus are alleged to stem from the same acoustic trauma, a common discussion of both shall ensue.

As the evidence shows that there is a current disability, based upon the Veteran's diagnoses of bilateral hearing loss and tinnitus in outpatient treatment records and the January 2010 VA examination, and an in-service incurrence, via conceded exposure to noise via his MOS as a carpenter, the issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of hearing loss or tinnitus, to include no indication of any significant hearing threshold shifts.  Importantly, the first medical evidence of any kind referring to any problem with hearing loss and tinnitus in the claims file was in 2010, nearly 40 years after discharge from military service in April 1970.  Although the Board notes that the Veteran testified that he was told he had hearing problems in the early 1970s when tested for employment purposes, this still does not address the absence of such records in military service.  The Board finds the silence regarding any such problems in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).   For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with hearing loss or tinnitus during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for colds and genitourinary problems, among other problems.  The Board finds that, had the Veteran experienced symptoms exclusive to hearing loss or tinnitus in service, he would have reported such to medical facilities just as he did in other instances.  Therefore, the absence of documented hearing loss or tinnitus makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.  

In sum, the evidence does not establish an in-service significant hearing threshold shift which would be ordinarily expected had the Veteran developed this condition due to acoustic trauma in the military service.  Additionally, despite the Veteran's contention that he was diagnosed with hearing loss shortly after leaving military service, the most probative evidence of record is the January 2010 VA examination.  In this regard, the VA examiner essentially indicated that hearing damage occurs close in proximity to the time of the acoustic trauma, and as such, it is more likely that the Veteran developed his current condition later.  Thus, the VA examiner did not find that the in-service noise exposure damaged the Veteran's hearing but rather found that any hearing loss and tinnitus experienced over the years and currently were due to post-service events.  As there was no in-service hearing damage, no question of delayed onset hearing loss or tinnitus is presented.  While Dr. K. provided a form in September 2015 in which he maintained that it was at least as likely as not that the Veteran's hearing loss was due to in-service noise exposure, no rationale was provided and the opinion does not reflect a review of the Veteran's service treatment records which contain such relevant facts as the condition of the Veteran's hearing during service as demonstrated on audiological examinations.  Thus, Dr. K.'s opinion is of no probative or persuasive value.  In contrast, the VA opinion is based on a review of the Veteran's file, including service treatment records.  The Board finds the VA opinion persuasive because of the VA examiner's expertise in evaluating hearing disorders and because the opinion is based on sound medical principles.  In so finding, the Board finds the Veteran's assertion that he developed bilateral hearing loss and tinnitus that was the result of in-service acoustic trauma shortly after discharge from service not credible and persuasive because the assertion is not likely on the grounds of sound medical principles.  See Woodruff v. Shinseki, No. 09-4378, 2011 WL 1807431, at *2 (Vet. App. May 11, 2011) (unpublished single-judge disposition) ("[The veteran] misunderstands the scope of Hensley's holding.  Hensley does not purport to limit medical opinions, but only restricts the Board from denying service connection based solely upon a finding of normal hearing at separation. . . . [The veteran] cites no caselaw that precludes a medical professional from considering the fact that a veteran left service with normal hearing when assessing whether a later diagnosed hearing loss is related to service . . ."). 

In regard to the issue of continuity of symptomology, as the Veteran's condition is contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, in light of the above VA opinion, there is no credible evidence of continuity of symptomatology.  

The only other evidence in the claims file supporting the existence of bilateral hearing loss or tinnitus that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or audiology more particularly, and that he is merely speculating as to whether he has bilateral hearing loss or tinnitus that is related to his military service.  In this regard, he is not competent to diagnose hearing loss, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe ringing in the ears but the Board finds the VA opinion that any tinnitus the Veteran currently experiences is due to post-service events more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the January 2010 VA examination. 

Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for the residuals of prostate cancer as due to herbicide exposure is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to residuals of prostate cancer, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

The Veteran's claims are remanded to provide VA examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Skin

The Veteran has not been provided with a VA examination for his claimed skin disability.  

Here, the Veteran has been shown to have a currently diagnosed skin disability of a benign keratosis of the right ear.  Additionally, the Veteran has testified at his 2015 Board hearing that he has been treated for acne since he left military service.

As for an in service event, the Veteran has been shown to have presumed exposure to herbicides during his military service in Thailand.  

If it is determined that the Veteran's skin disability is also the result of chloracne, then nexus shall generally be presumed in accordance with 38 C.F.R. §§ 3.307; 3.309.  However, in the event that the Veteran's skin disability is not the result of chloracne, the inquiry does not end there.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309  does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the medical evidence of record does not reveal that the Veteran's currently diagnosed skin disability is related to or among the enumerated disorders in 38 C.F.R. § 3.309  and, therefore, does not meet the criteria for consideration of presumptive service connection for herbicide exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such skin disability was directly related to the Veteran's military service, to include exposure to chemical herbicides.  Because the Veteran's exposure to chemical herbicides has been conceded and he does have a skin disability, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists. 

Accordingly, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine his currently diagnosed skin disability(s), if any, and then determined whether any etiological relationship exists to military service, to specifically include exposure to herbicides.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's observations of the onset of his skin condition in service and immediately thereafter in conjunction with any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Erectile Dysfunction

The Veteran has not been provided with a VA examination for his claimed erectile dysfunction.  

Here, the Veteran has been shown to have current subjective complaints of erectile dysfunction.

Although there is no treatment or diagnosis of this condition in service, the Board must also consider whether this condition may be secondarily related to a service-connected disability in accordance with the Veteran's assertions.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As the Veteran has an indication of a current disability, a service-connected disability of residuals of prostate cancer, and indication via his observable symptoms that these conditions may be interrelated on a secondary basis, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any current diagnosis and potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's observations of erectile dysfunction as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Bowel Disability

The Veteran has not been provided with a VA examination for his bowel disability.  

Here, the Veteran has been shown to have current subjective complaints of a bowel disability as well as VA medical records showing the regular administration of medication for a stomach disorder, though no specific diagnosis has been provided.

Although there is no treatment or diagnosis of this condition in service, the Board must also consider whether this condition may be secondarily related to a service-connected disability in accordance with the Veteran's assertions.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen, 7 Vet. App. at 448.

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin, 11 Vet. App. at 509.

As the Veteran has an indication of a current disability, a service-connected disability of residuals of prostate cancer, and indication via his observable symptoms that these conditions may be interrelated on a secondary basis, the Board finds that, in accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to ascertain any current diagnosis and potential etiological relationships.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's observations of a bowel disability as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

COPD

Although the Veteran has been provided with an adequate VA examination on the issue of whether his claimed COPD is related to his military service, to include conceded asbestos exposure, the Veteran has not been provided with a VA examination for his claim in regard to conceded herbicide exposure.  

Here, the Veteran has been shown to have currently diagnosed COPD.

As for an in service event, the Veteran has been shown to have presumed exposure to herbicides during his military service in Thailand.  

The Veteran has also presented a private treatment note from his physician dated in both May 2012 and September 2015, opining that the Veteran's COPD is as least as likely as not the result of Agent Orange exposure in military service.  No rationale, however, was provided thereby rendering the opinion insufficient to establish service connection.  The opinion, however, is sufficient to trigger VA's duty to assist. 

As such, in accordance with the minimum requirements of Mclendon, the Board finds that an opinion should be obtained to determine whether the Veteran's COPD is the result of his conceded herbicide exposure, in light of the inadequate private opinion of record.  The Board notes that, although COPD is not one of the enumerated presumptive diseases associated with herbicide exposure, in light of the Court's holding in Combee, 34 F.2d at 1041-42, a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation. 

Accordingly, an opinion should be obtained to determine whether any etiological relationship exists between the Veteran's COPD to military service, to specifically include exposure to herbicides.  To this extent, the VA examiner must discuss the Veteran's lay statements and May 2012 and September 2015 private opinions with any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disabilities.  After the Veteran has signed the appropriate releases, those non-VA records not already on file should be obtained and associated with the claims folder.  All efforts to obtain VA and non-VA records that are adequately identified should be fully documented.  VA and non-VA facilities must provide a negative response if the identified records are not available and notice to the Veteran should be provided in accordance with 38 C.F.R. § 3.159(e).

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his skin disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the fact that the Veteran is presumed to have been exposed to herbicides in service, that he claims to have experienced burning pain on his skin during service, for which he was administered topical creams, and that his symptoms continued immediately after service to present.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed skin disability was caused by, or is the result of, the Veteran's military service, including herbicide exposure.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should be also afforded an appropriate examination in order to determine the diagnosis and etiology of his erectile dysfunction. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed erectile dysfunction was caused by, or aggravated beyond its natural progression, by the Veteran's service-connected residuals of prostate cancer.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran should be also afforded an appropriate examination in order to determine the diagnosis and etiology of his bowel disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bowel disability was caused by, or aggravated beyond its natural progression, by the Veteran's service-connected residuals of prostate cancer.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Obtain an addendum opinion to the November 2012 VA respiratory examination report.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that COPD was caused by, or is the result of, the Veteran's exposure to herbicides.  In so opining the examiner is asked to do the following:  (i) consider/discuss the May 2012 and September 2015 positive etiology opinions finding that the Veteran's COPD is due to exposure to Agent Orange; and (ii) please be advised that the Board is cognizant that there is no VA presumption of service connection for COPD as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's COPD is related to his herbicide exposure given his medical history, family history, risk factors, etc.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

7. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


